Title: Mathew Carey to James Madison, 13 December 1827
From: Carey, Mathew
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philada
                                
                                 Decr 13. 1827
                            
                        
                        
                        I have duly recd your favour of the 7th.
                        I now send you a dozen Copies of two Essays on a subject of deep importance to the welfare
                            of the Southern states, of which I have printed 1000 for gratuitous distribution. I shall have far more disciples on this Subject, to
                            the South than on the Tariff, although I am fully persuaded my doctrines on the latter Subject are fully as correct as on
                            the former
                        I also send some others of my recent essays. I have wholly retired from business, & employ all my time
                            in endeavours to promote the national prosperity & happiness as a return for the honourable asylum the Country
                            has afforded me Respectfully, Your obt. hb Servt
                        
                        
                            
                                Mathew Carey
                            
                        
                    